United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Anthony A. Lenza, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-0619
Issued: September 28, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 24, 2014 appellant, through counsel, filed a timely appeal from a
December 19, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
medical and wage-loss compensation benefits effective December 6, 2012, finding that she no
longer had any residuals or disability causally related to her accepted April 15, 2012
employment-related injuries; and (2) whether appellant established continuing employmentrelated residuals or disability after December 6, 2012 as a result of her accepted April 15, 2012
employment injuries.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 15, 2012 appellant, then a 31-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that on April 15, 2012 she sustained a right shoulder and back injury when
attempting to move a bed by pulling the handrail. By decision dated June 14, 2012, OWCP
accepted the claim for sprain of neck, sprain of back thoracic region, right shoulder sprain and
right upper arm sprain. Appellant sought medical treatment and stopped work. She received
wage-loss compensation and was placed on periodic rolls beginning June 17, 2012.
In a May 10, 2012 diagnostic report, Dr. Robert Schepp, a Board-certified diagnostic
radiologist, reported that a magnetic resonance imaging (MRI) scan of the right shoulder
revealed a partial tear of the distal supraspinatus tendon. Appellant also underwent an x-ray of
the cervical and thoracic spine on May 10, 2012 and an MRI scan of the cervical spine on
July 5, 2012.
By report dated June 24, 2012, Dr. John C. L’Insalata, a treating physician, diagnosed
cervical strain with possible plexopathy verses radiculopathy and shoulder sprain with
impingement and multidirectional instability.
In a July 31, 2012 report, Dr. Dorothy Norwood, a treating physician, reviewed an MRI
scan of the cervical spine and right shoulder, and an electromyography (EMG) study of both
upper extremities. She noted that the MRI scan of the right shoulder revealed some rotator cuff
tendinosis without a discrete tear. Dr. Norwood stated that appellant’s right shoulder sprain
symptoms were not compatible with the clinical studies and findings. She recommended an MRI
scan of the brachial plexus and found that appellant could return to light-duty work.
A study dated August 9, 2012 from Dr. Robert Diamond, a Board-certified diagnostic
radiologist, reported that an MRI scan of the brachial plexus revealed no abnormalities.
In an August 15, 2012 report, Dr. Igor Stiler, a Board-certified neurologist, reported that
appellant had decreased range of motion in her spine and shoulder compared to her July 12, 2012
examination. He noted that she could return to work at limited duty, restricting use of her right
upper extremity.
By report dated August 15, 2012, Dr. Joseph Giovinazzo, a Board-certified orthopedic
surgeon, reported that he reviewed the MRI scan of appellant’s right shoulder. He could not see
a tear even though the report noted a partial rotator cuff tear. He opined that she was temporarily
disabled and unable to work.
On August 30, 2012 OWCP referred appellant, a statement of accepted facts (SOAF) and
the case file to Dr. Jeffrey Lakin, a Board-certified orthopedic surgeon, for a second opinion
medical examination to establish the nature and extent of disability. In a September 19, 2012
report, Dr. Lakin provided findings on physical examination, a summary of appellant’s past
medical reports, and a history of the April 15, 2012 employment injury. He reviewed her
diagnostic studies and agreed with the findings of the radiologist with respect to the May 10,
2012 MRI scan of the right shoulder which found a partial tear of the distal supraspinatus tendon.
Dr. Lakin noted that appellant’s physical examination revealed minimal tenderness of the
cervical spine and upper right arm. He opined that she was not suffering from any disabling
2

injuries due to sprains of the upper right arm, right shoulder, neck and thoracic spine. Dr. Lakin
stated that appellant’s accepted conditions had resolved and the claim should not be expanded to
include other conditions. He found that she was able to return to full-duty work without
restrictions and was not suffering from other conditions which would prevent her from working
full time.
On October 15, 2012 OWCP notified appellant of its proposal to terminate her
compensation benefits based on Dr. Lakin’s opinion. It provided her 30 days to submit
additional information if she disagreed.
In support of her claim, appellant submitted medical reports including notes from a
physician assistant, treatment and disability notes from Dr. Walter F. Pizzi, a Board-certified
surgeon, providing appellant with limited-duty restrictions, and the September 24, October 25
and November 5, 2012 notes from Dr. Kenneth Chapman, a Board-certified anesthesiologist with
a subspecialty in pain medicine, administering cervical epidural steroid injections for treatment
of her cervical disc disorder and cervical radiculopathy.
Appellant also submitted a July 17, 2012 nerve conduction and EMG study from
Dr. Stiler. He noted no evidence of cervical radiculopathy or peripheral neuropathy in the upper
extremities. In medical reports dated October 3 and November 21, 2012, Dr. Stiler reported that
she could return to light-duty work with restrictions.
In September 26 and November 8, 2012 medical reports, Dr. Giovinazzo reported that an
MRI scan /magnetic resonance arthrogram (MRA) scan revealed strain of the deltoid with no
tears. He stated that appellant could return to light-duty work.
By decision dated December 6, 2012, OWCP terminated appellant’s medical and
wage-loss compensation benefits effective that day. It found that the weight of the medical
evidence rested with Dr. Lakin, who determined that she did not continue to have any residuals
or disability due to her accepted work-related conditions.
On February 13, 2013 appellant requested an oral hearing before the Branch of Hearings
and Review.
By decision dated March 20, 2013, the Branch of Hearings and Review denied
appellant’s request for a hearing finding that it was not made within 30 days of the December 6,
2012 OWCP decision. The Branch of Hearings and Review further determined that the issue in
the case could equally well be addressed by requesting reconsideration from OWCP and
submitting evidence not previously considered which established that she continued to suffer
from residuals of her April 15, 2012 injury.
By letter dated March 27, 2013, counsel argued that the hearing request was timely filed
because the decision with appeal rights was not mailed to his office or appellant until
January 31, 2013.
By letter dated April 1, 2013, appellant requested reconsideration of the
December 6, 2012 decision. She argued that she had been misdiagnosed and that surgery on

3

March 11, 2013 revealed a labral tear which did not appear on the previously obtained MRI scan
or arthrogram.
Appellant also submitted disability notes from Dr. Pizzi restricting her to limited duty and
notes from Dr. Chapman documenting treatment of epidural steroid injections. A February 20,
2013 vocational assessment evaluation reported that she was unemployable for the next several
years.
In a January 24, 2013 report, Dr. Irving Friedman, a Board-certified neurologist,
examined appellant and noted that she injured her shoulder on April 15, 2012 when a bedside rail
came off at work. He provided findings on physical examination, reviewed past medical reports
and summarized the diagnostic studies. Dr. Friedman noted that a September 18, 2012 MRI scan
of the right shoulder revealed anterior deltoid muscle belly grade 1 strain, no rotator cuff tear,
minimal stretching of the intracapsular portion and mild flattening of the posterior/superior
labrum without discrete tear. He diagnosed chronic post-traumatic right shoulder syndrome with
partial tear supraspinatus and effusion, chronic post-traumatic right shoulder arthropathy with
marked restricted range of motion, post-traumatic cervical myofascitis/spasm with right-sided
radiculopathy and right deltoid grade 1 strain. Dr. Friedman opined that appellant’s conditions
were directly related to the injuries sustained on April 15, 2012 when she became, and continued
to be, acutely symptomatic. He further opined that she was partially disabled as a result of her
right upper extremity, right shoulder and cervical spine conditions and could not return to work
as a nurse due to extreme limited usefulness of the right upper extremity.
In a March 5, 2013 report, Dr. Armin M. Tehrany, a Board-certified orthopedic surgeon,
reported that appellant injured her right shoulder about 11 months prior and had been treated
with epidural shots, cortisone injections and physical therapy with no improvement. His review
of diagnostic testing revealed disc bulges in the cervical spine. An MRI scan of the right
shoulder revealed small partial cuff tear and an MRI scan revealed potential changes in the
labrum. Dr. Tehrany diagnosed missed right shoulder labral tear and subtle capsular redundancy.
He recommended diagnostic arthroscopy of the right shoulder.
In a March 11, 2013 report, Dr. Tehrany provided a preoperative diagnosis of instability
with labral tears of the right shoulder. He provided a postoperative diagnosis of instability with
labral tears right shoulder plus superior labral tear from anterior to posterior (SLAP) lesion and
bursitis. Appellant underwent right SLAP repair, capsular plication and bursectomy. The
surgery was not approved by OWCP.
OWCP found a conflict of medical opinion between Dr. Tehrany, Dr. Friedman, and
Dr. Stiler, appellant’s treating physicians, and Dr. Lakin as the second opinion physician. It
referred appellant, a statement of accepted facts, the case file, a medical conflict statement and a
series of questions to Dr. Alan M. Crystal, a Board-certified orthopedic surgeon, for an impartial
referee medical examination to resolve the conflict.
In a July 15, 2013 report, Dr. Crystal noted that appellant’s right shoulder sprain, sprain
of the neck, and thoracic spine were accepted as a result of the April 15, 2012 employment
incident of pulling a bed and breaking off a bedrail. He noted that clinical examination of the
right shoulder revealed slightly decreased active range of motion, but was sufficient to be
deemed functional for activities of daily living and work as appellant’s complaints were
4

subjective. Dr. Crystal noted that due to the alleged SLAP Type 2 legion and surgery performed
for alleged shoulder instability, a slight decrease in range of motion may persist. He stated that
there were no objective findings related to the sprain of the neck and no objective findings or
subjective complaints related to the thoracic sprain. Dr. Crystal found that the neck sprain and
thoracic sprain had resolved. He stated that the right shoulder sprain waned due to corrective
surgery. Dr. Crystal noted that the accepted condition of right shoulder sprain was a vague
diagnosis and became a right shoulder SLAP Type 2 lesion with anterior and posterior shoulder
instability after surgery. He noted that surgery corrected the SLAP Type 2 lesion and the alleged
shoulder instability. Dr. Crystal noted that appellant had borderline diabetes which was
secondary to her polycystic ovaries and could cause shoulder stiffness. He advised that she was
capable of working full duty based on Dr. Lakin’s evaluation presurgery and was also currently
capable of working full-duty after her right shoulder surgery. Dr. Crystal recommended no
further medical treatment.
By decision dated August 16, 2013, OWCP affirmed the December 6, 2012 decision. It
found that the medical evidence failed to establish that appellant remained disabled as a result of
the accepted April 15, 2012 work injury.
On September 9, 2013 appellant requested reconsideration of the decision. She argued
that her SLAP tear and brachial plexus injury were work related and that she required light-duty
work. Appellant noted that she recently obtained a consult from Dr. Vincent G. Fietti, a Boardcertified orthopedic surgeon, who had provided this opinion. By letter of the same date, counsel
argued that appellant was entitled to an oral hearing as the request was timely filed.
In a July 10, 2013 report, Dr. Fietti reviewed appellant’s prior medical reports and
diagnostic studies and provided findings on physical examination. He provided a summary of
the diagnostic studies and treatment obtained as a result of her April 15, 2012 work injury.
Dr. Fietti noted that, despite treatment over the course of the prior year, appellant’s symptoms
persisted warranting a surgical consultation with Dr. Tehrany on March 5, 2013. Appellant
favored an arthroscopic evaluation of her right shoulder which was performed on
March 11, 2013. The operative note indicated findings of micro tears of both anteroinferior and
posteroinferior glenoid labrums, a SLAP Type 2 lesion, and bursitis. Capsular placations and
labral repairs were performed and appellant continued with physical therapy postoperation.
Dr. Fietti reported that appellant sustained an injury to her right upper extremity and neck
in April 2012 which caused a right brachial plexopathy and right shoulder injury. Orthopedic
evaluation showed a deformity to the glenoid labrum which, on arthroscopic examination,
proved to be tears in the anterior and posterior aspects of the labrum, both of which were
repaired. In addition, the shoulder capsule was felt to be enlarged resulting in instability and a
capsular placation was performed. Dr. Fietti opined that appellant’s tears of the right shoulder
labrum, instability of the right shoulder and traction neuropathy to her brachial plexus were a
direct consequence of her April 15, 2012 employment accident. He concluded that she was
totally disabled from her previous employment but could perform light-duty work.
In a September 25, 2013 report, Dr. Norwood stated that appellant suffered from
persistent right upper extremity weakness after surgical repair of the labral tears. She opined that
appellant was capable of returning to work on a light-duty status. Appellant also submitted

5

treatment notes from Dr. Tehrany previously of record, as well as physician assistant notes
documenting her treatment postsurgery.
By decision dated December 19, 2013, OWCP affirmed the August 16, 2013 decision
finding that the medical evidence failed to establish continuing disability as a result of the
April 15, 2012 employment incident.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.2 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.3
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.4 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.5 OWCP’s burden of proof includes the necessity of
furnishing rationalized medical opinion evidence based on a proper factual and medical
background.6
For conditions not accepted by OWCP as being employment related, it is the employee’s
burden to provide rationalized medical evidence sufficient to establish causal relation, not
OWCP’s burden to disprove such relationship.7
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a sprain of neck, sprain of back thoracic region,
right shoulder sprain, and right upper arm sprain as a result of the April 15, 2012 employment
incident. The issue is whether OWCP properly terminated her medical and wage-loss
compensation benefits effective December 6, 2012 as she was not experiencing any residuals or
disability of the April 15, 2012 injuries. The Board finds that OWCP properly terminated
appellant’s medical and wage-loss benefits.
In its termination decision, OWCP determined that the weight of the medical evidence
rested with Dr. Lakin, a Board-certified orthopedic surgeon serving as the second opinion
2

Bernadine P. Taylor, 54 ECAB 342 (2003).

3

Id.

4

Roger G. Payne, 55 ECAB 535 (2004).

5

Pamela K. Guesford, 53 ECAB 726 (2002).

6

T.P., 58 ECAB 524 (2007); Furman G. Peake, 41 ECAB 351 (1975).

7

G.A., Docket No. 09-2153 (issued June 10, 2010); Jaja K. Asaramo, 55 ECAB 200 (2004); Alice J. Tysinger, 51
ECAB 638 (2000).

6

physician. The Board finds that Dr. Lakin’s well-rationalized report, which was based upon a
proper factual and medical background, represents the weight of the medical evidence and
establishes that appellant’s right shoulder sprain, sprain of neck, and thoracic sprain ceased and
she was no longer experiencing residuals or disability related to the April 15, 2012 employment
incident.8
In his September 19, 2012 medical report, Dr. Lakin reviewed past medical reports,
summarized diagnostic findings, and provided findings on physical examination. He stated that
the sprains to the right shoulder and upper arm, neck, and thoracic back had resolved and
appellant was no longer suffering from the disabling April 15, 2012 work-related injuries.
The Board has carefully reviewed the opinion of Dr. Lakin and finds that it has
reliability, probative value, and convincing quality with respect to its conclusions regarding the
relevant issue in the present case.9 Dr. Lakin’s opinion is based on a proper factual and medical
history and he thoroughly reviewed the SOAF and medical records.10 He provided medical
rationale for his opinion by explaining that appellant’s sprains had resolved as evidenced by her
clinical examination and radiograph studies. Dr. Lakin further explained that appellant was
neurologically intact with no evidence of peripheral nerve entrapment. He provided a thorough
explanation that appellant’s disability had ceased explaining that she did not sustain any
additional injuries as a result of the April 15, 2012 employment incident which would warrant
expanding the claim and thus, could resume full-duty work without restrictions. Dr. Lakin’s
opinion is entitled to special weight and establishes that appellant was no longer experiencing
residuals or disability related to the April 15, 2012 employment incident.11
The Board notes that the most recent reports contemporaneous with the termination of
appellant’s benefits were provided by Dr. Giovinazzo, dated September 26 and
November 8, 2012. Dr. Giovinazzo reported that an MRI/MRA scan revealed strain of the
deltoid with no tears and released appellant to light-duty work. The Board has held that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.12 While these reports provided a
diagnosis of deltoid strain, the physician failed to provide any opinion that appellant was
experiencing residuals or disability as a result of her accepted April 15, 2012 injuries.13
The remaining medical evidence of record is also insufficient to establish employmentrelated disability. Dr. Pizzi’s disability notes provided appellant with limited-duty restrictions
yet failed to discuss a diagnoses and cause of ongoing disability. Dr. Chapman’s reports dated
September 24 through November 5, 2012 only noted treatment for cervical disc disorder and
8

Y.M., Docket No. 14-1050, 14-1193 (issued December 24, 2014).

9

See R.W., Docket No. 12-375 (issued October 28, 2013).

10

See Melvina Jackson, 38 ECAB 443 (1987).

11

A.H., Docket No. 13-266 (issued October 24, 2013).

12

S.E., Docket No. 08-2214 (issued May 6, 2009); C.B., Docket No. 09-2027 (issued May 12, 2010).

13

J.H., Docket No. 12-1848 (issued May 15, 2013).

7

cervical radiculopathy with no discussion of the cause of these conditions. The diagnostic
reports interpreted imaging studies with no further explanation establishing a firm medical
diagnosis and causal relationship. The opinion of a physician supporting causal relationship
must rest on a complete factual and medical background supported by affirmative evidence,
address the specific factual and medical evidence of record, and provide medical rationale
explaining the relationship between the diagnosed condition and the established incident or
factor of employment.14 The physicians failed to provide sufficient medical rationale explaining
how appellant remained disabled as a result of the April 15, 2012 employment injuries.15
The Board further notes that the initial medical reports of record do not discuss
appellant’s disability as of December 6, 2012. The May 12, 2012 report from Dr. Schepp, the
June 24, 2012 report from Dr. Insalata, the July 31, 2012 report from Dr. Norwood, the August 9,
2012 report from Dr. Diamond, and the August 15, 2012 report from Dr. Stiler, provide
diagnostic impressions but did not address appellant’s disability status as of December 6, 2012.
For this reason, the Board finds that these reports are of limited probative value regarding the
current issue.
The Board finds that Dr. Lakin’s opinion constitutes the weight of the medical evidence
and is sufficient to justify OWCP’s termination of benefits for the accepted conditions. The
Board also notes that there are no reports from appellant’s treating physicians establishing
employment-related disability or supporting any continuing residuals of the accepted conditions.
Because appellant no longer has residuals or disability related to her accepted employment
conditions, OWCP properly terminated entitlement to compensation and medical benefits
effective December 6, 2012.16 Accordingly, OWCP met its burden of proof and its decision to
terminate her compensation and medical benefits shall be affirmed.17
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden of reinstating compensation shifts to the claimant. To prevail,
the claimant must establish by the weight of the reliable, probative, and substantial evidence that
she had an employment-related disability, which continued after the termination of benefits.18
Under FECA,19 the term disability is defined as incapacity, because of employment
injury, to earn the wages that the employee was receiving at the time of injury.20 Whether a
particular injury causes an employee to be disabled and the duration of that disability are medical
14

See Lee R. Haywood, 48 ECAB 145 (1996).

15

W.F., Docket No. 12-479 (issued November 27, 2012); Dean E. Pierce, 40 ECAB 1249 (1989).

16

G.I., Docket No. 13-19 (issued April 2, 2013).

17

L.C., Docket No. 12-1177 (issued August 19, 2013).

18

See E.J., 59 ECAB 695 (2008).

19

5 U.S.C. §§ 8101-8193.

20

See Prince E. Wallace, 52 ECAB 357 (2001).

8

issues which must be proved by a preponderance of the reliable, probative, and substantial
medical evidence.21
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination. When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.22
ANALYSIS -- ISSUE 2
The Board finds that appellant has not established continuing residuals or disability after
December 6, 2012 as a result of her accepted April 15, 2012 employment injuries.
Subsequent to OWCP’s December 6, 2012 termination of benefits decision, appellant
submitted additional medical evidence in support of her claim for continued disability
compensation as a result of residuals or disability causally related to the accepted April 15, 2012
injury. While OWCP accepted appellant’s claim for right shoulder sprain, sprain of neck and
thoracic sprain, her additional right shoulder conditions, including right shoulder labral tears,
were discovered only upon a March 11, 2013 arthroscopic evaluation, performed by
Dr. Tehrany, despite having previously undergone numerous medical evaluations and various
diagnostic testing since the onset of her initial April 15, 2012 injury.
Based on the evidence submitted, OWCP found a conflict of medical opinion between
Drs. Tehrany, Friedman, and Stiler, appellant’s treating physicians, and Dr. Lakin, the second
opinion physician. It referred appellant to Dr. Alan M. Crystal, a Board-certified orthopedic
surgeon, for an impartial referee medical examination to resolve the conflict.
In a July 15, 2013 report, Dr. Crystal noted that appellant’s right shoulder sprain, sprain
of the neck, and thoracic spine were accepted as a result of the April 15, 2012 employment
incident of pulling a bed and breaking off a bedrail. He noted that clinical examination of the
right shoulder revealed slightly decreased active range of motion, but was sufficient to be
deemed functional for activities of daily living and work as appellant’s complaints were
subjective. Dr. Crystal noted that, due to the alleged SLAP Type 2 legion and surgery performed
for alleged shoulder instability, a slight decrease in range of motion may persist. He stated that
there were no objective findings related to the sprain of the neck and no objective findings or
subjective complaints related to the thoracic sprain. Dr. Crystal found that the neck sprain and
thoracic sprain had resolved. He stated that the right shoulder sprain waned due to corrective
surgery. Dr. Crystal noted that the accepted condition of right shoulder sprain was a vague
diagnosis and became a right shoulder SLAP Type 2 lesion with anterior and posterior shoulder
instability after surgery. He noted that surgery corrected the SLAP Type 2 lesion and the alleged
shoulder instability. Dr. Crystal noted that appellant had borderline diabetes which was
secondary to her polycystic ovaries and could cause shoulder stiffness. He advised that she was
21

See Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301, 303 (1989).

22

See Manuel Gill, 52 ECAB 282 (2001).

9

capable of working full duty based on Dr. Lakin’s evaluation presurgery and was also currently
capable of working full duty after her right shoulder surgery. Dr. Crystal recommended no
further medical treatment.
The Board finds that, under the circumstances of this case, the opinion of Dr. Crystal is
well rationalized and based upon a proper factual background such that it is entitled to special
weight and establishes that appellant’s work-related condition has ceased.23
On reconsideration, appellant submitted a report of Dr. Fietti dated July 10, 2013, in
which he opined that appellant was disabled from her previous employment, but could perform
light-duty work. Appellant also submitted a September 25, 2013 report of Dr. Norwood in which
she opined that appellant was capable of returning to work on a light-duty status. However,
these reports of Drs. Fietti and Norwood are repetitive relative to their prior reports and are
insufficient to overcome the opinion of Dr. Crystal or to create a new medical conflict.24
Appellant, therefore, has not met her burden of proof to establish continuing residuals or
disability after December 6, 2012. Appellant may submit new evidence or argument with a
written request for reconsideration to OWCP within one year of this merit decision, pursuant to 5
U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits effective December 6, 2012. The Board further finds that appellant has
not established that she continues to suffer from employment-related residuals or disability as a
result of her accepted April 15, 2012 employment injuries.

23

Aubrey Belnavis, 37 ECAB 206 (1985).

24

See Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992); Dorothy Sidwell, 41 ECAB 857 (1990).

10

ORDER
IT IS HEREBY ORDERED THAT the December 19, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.25
Issued: September 28, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

25

Michael E. Groom, Alternate Judge, participated in the preparation of the decision but was no longer a member
of the Board effective December 27, 2014.

11

